DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 14, 2021, September 24, 2021 and May 31, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 4, 7-10, 12-14 & 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4, 8-10 & 16, the instant claims would be allowable over the prior art of record, because the prior art is silent to the flexible battery of claim 1, including a double salt periodate cathode containing more than one metal.  
The prior art, such as Lee et al. U.S. Pub. 2018/0166743, teaches a flexible battery [0074], comprising: a plurality of current collectors including a positive current collector (cathode current collector; [0261]) and a negative current collector (anode current collector; [0120]); wherein the cathode is in communication with the positive current collector (cathode active material is coated on a metallic current collector; [0261]) and the anode is in communication with the negative current collector (anode is deposited on the current collector; [0120]); at least one electrolyte forming a cathode electrolyte  (catholyte 11; Fig. 1; [0061]) and an anode electrolyte (anolyte 18; Fig. 1; [0061]), wherein the cathode is in communication with the cathode electrolyte  (10 and 11 in direct contact; Fig. 1; [0061]) and the anode is in communication with the anode electrolyte (18 and 15 in direct contact; Fig. 1; [0061] & [0068]); a separator for separating the cathode and the anode ( solid electrolyte 13 including a ceramic conductor [0063] between anode 15 and cathode 10; Fig. 1); and at least one of the cathode electrolyte or the anode electrolyte is embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte (anolyte 18 [0061] includes a polymer 14a; Fig. 1; [0062]).  However, the reference does not teach or suggest a double salt periodate cathode containing more than one metal.  Therefore, the instant claims would be allowable over the prior art of record.
With respect to claims 7 & 12-14, the instant claims would be allowable over the prior art of record, because the prior art is silent to the flexible battery of claim 1, including at least one of the cathode electrolytes or the anode electrolyte being embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte; wherein said polymer is a poly(acrylic acid) (PAA).
The prior art, such as Lee et al. U.S. Pub. 2018/0166743, teaches a flexible battery [0074], comprising: a plurality of current collectors including a positive current collector (cathode current collector; [0261]) and a negative current collector (anode current collector; [0120]); wherein the cathode is in communication with the positive current collector (cathode active material is coated on a metallic current collector; [0261]) and the anode is in communication with the negative current collector (anode is deposited on the current collector; [0120]); at least one electrolyte forming a cathode electrolyte  (catholyte 11; Fig. 1; [0061]) and an anode electrolyte (anolyte 18; Fig. 1; [0061]), wherein the cathode is in communication with the cathode electrolyte  (10 and 11 in direct contact; Fig. 1; [0061]) and the anode is in communication with the anode electrolyte (18 and 15 in direct contact; Fig. 1; [0061] & [0068]); a separator for separating the cathode and the anode ( solid electrolyte 13 including a ceramic conductor [0063] between anode 15 and cathode 10; Fig. 1); and at least one of the cathode electrolyte or the anode electrolyte is embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte (anolyte 18 [0061] includes a polymer 14a; Fig. 1; [0062]).  However, the reference does not teach or suggest including at least one of the cathode electrolytes or the anode electrolyte being embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte; wherein said polymer is a poly(acrylic acid) (PAA).  Therefore, the instant claims would be allowable over the prior art of record.
Claim 18 is allowed, because the prior art is silent to a  flexible battery, comprising: a periodate cathode containing polyvinylpyrrolidone (PVP) binder or an iodate cathode containing polyvinylpyrrolidone (PVP) binder; wherein a poly(acrylic acid) PAA is part of an electrolyte for the cathode; a zinc based anode; a dual quasi-solid phosphoric acid-potassium chloride (H3PO4-KCl) electrolytes for a cathode electrolyte-anode electrolyte combination; -15-Attorney Docket NJIT 3.OF-048 (113) NJIT 20-008 an anion-exchange membrane separating the cathode electrolyte and the anode electrolyte; and wherein the anion-exchange-membrane maintains a desired pH of lower than 2 for the cathode and higher than 5.5 for the anode, blocks movement of H+ ions to anode that cause anode corrosion, and poly(acrylic acid) fortifies the cathode to enhance flexibility and avoid free-flow of electrolyte liquid.   
The prior art, such as Lee et al. U.S. Pub. 2018/0166743, teaches a flexible battery [0074], comprising: a plurality of current collectors including a positive current collector (cathode current collector; [0261]) and a negative current collector (anode current collector; [0120]); wherein the cathode is in communication with the positive current collector (cathode active material is coated on a metallic current collector; [0261]) and the anode is in communication with the negative current collector (anode is deposited on the current collector; [0120]); at least one electrolyte forming a cathode electrolyte  (catholyte 11; Fig. 1; [0061]) and an anode electrolyte (anolyte 18; Fig. 1; [0061]), wherein the cathode is in communication with the cathode electrolyte  (10 and 11 in direct contact; Fig. 1; [0061]) and the anode is in communication with the anode electrolyte (18 and 15 in direct contact; Fig. 1; [0061] & [0068]); a separator for separating the cathode and the anode ( solid electrolyte 13 including a ceramic conductor [0063] between anode 15 and cathode 10; Fig. 1); and at least one of the cathode electrolyte or the anode electrolyte is embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte (anolyte 18 [0061] includes a polymer 14a; Fig. 1; [0062]).  However, the reference does not teach or suggest a periodate cathode containing polyvinylpyrrolidone (PVP) binder or an iodate cathode containing polyvinylpyrrolidone (PVP) binder; wherein a poly(acrylic acid) PAA is part of an electrolyte for the cathode.  Therefore, the instant claims would be allowable over the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Pub. 2018/0166743 in view of Shao-Horn et al. U.S. Pub. 2021/0273215. 
With respect to claim 1, Lee teaches a flexible battery [0074], comprising: a plurality of current collectors including a positive current collector (cathode current collector; [0261]) and a negative current collector (anode current collector; [0120]); wherein the cathode is in communication with the positive current collector (cathode active material is coated on a metallic current collector; [0261]) and the anode is in communication with the negative current collector (anode is deposited on the current collector; [0120]); at least one electrolyte forming a cathode electrolyte  (catholyte 11; Fig. 1; [0061]) and an anode electrolyte (anolyte 18; Fig. 1; [0061]), wherein the cathode is in communication with the cathode electrolyte  (10 and 11 in direct contact; Fig. 1; [0061]) and the anode is in communication with the anode electrolyte (18 and 15 in direct contact; Fig. 1; [0061] & [0068]); a separator for separating the cathode and the anode ( solid electrolyte 13 including a ceramic conductor [0063] between anode 15 and cathode 10; Fig. 1); and at least one of the cathode electrolyte or the anode electrolyte is embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte (anolyte 18 [0061] includes a polymer 14a; Fig. 1; [0062]).  

    PNG
    media_image1.png
    512
    370
    media_image1.png
    Greyscale

With respect to claim 2, the cathode electrolyte and the anode electrolyte are different electrolytes (catholyte 11 [0061] and anolyte 18 includes a polymer [0061]-[0062]; Fig. 1).  With respect to claim 3, the cathode electrolyte and/or the anode electrolyte are a dual quasi-solid polymer-based electrolytes (polymer [0061]-[0062]; Fig. 1).   With respect to claim 6, the cathode electrolyte and the anode electrolyte are non-flammable electrolytes containing water (the battery is a lithium metal battery nonaqueous electrolyte; [0270]).  
Lee does not teach or suggest an insoluble solid iodate or a periodate cathode, and an anode (claim 1); the separator is an ion-exchange membrane sized to separate the dual quasi-solid electrolytes (claim 5).
	Shao-Horn teaches that it is well known in the art to employ insoluble solid iodate or a periodate cathode (lithium iodate, sodium iodate or potassium iodate; [0083] & [0007]; claim 1); the separator is an ion-exchange membrane sized to separate the dual quasi-solid electrolytes (ion conducting membrane; [0141]; claim 5).
Lee and Shao-Horn including flexible electrodes in electrochemical cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ insoluble solid iodate or a periodate cathode of Shao-Horn, as the cathode of Lee,  in order to increase capacity of the electrodes. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Pub. 2018/0166743 in view of Palazzo et al. U.S. Pub. 2018/0069241. 
With respect to claim 1, Lee teaches a flexible battery [0074], comprising: a plurality of current collectors including a positive current collector (cathode current collector; [0261]) and a negative current collector (anode current collector; [0120]); wherein the cathode is in communication with the positive current collector (cathode active material is coated on a metallic current collector; [0261]) and the anode is in communication with the negative current collector (anode is deposited on the current collector; [0120]); at least one electrolyte forming a cathode electrolyte  (catholyte 11; Fig. 1; [0061]) and an anode electrolyte (anolyte 18; Fig. 1; [0061]), wherein the cathode is in communication with the cathode electrolyte  (10 and 11 in direct contact; Fig. 1; [0061]) and the anode is in communication with the anode electrolyte (18 and 15 in direct contact; Fig. 1; [0061] & [0068]); a separator for separating the cathode and the anode ( solid electrolyte 13 including a ceramic conductor [0063] between anode 15 and cathode 10; Fig. 1); and at least one of the cathode electrolyte or the anode electrolyte is embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte (anolyte 18 [0061] includes a polymer 14a; Fig. 1; [0062]).  

    PNG
    media_image1.png
    512
    370
    media_image1.png
    Greyscale

With respect to claim 2, the cathode electrolyte and the anode electrolyte are different electrolytes (catholyte 11 [0061] and anolyte 18 includes a polymer [0061]-[0062]; Fig. 1).  With respect to claim 3, the cathode electrolyte and/or the anode electrolyte are a dual quasi-solid polymer-based electrolytes (polymer [0061]-[0062]; Fig. 1).   With respect to claim 6, the cathode electrolyte and the anode electrolyte are non-flammable electrolytes containing water (the battery is a lithium metal battery nonaqueous electrolyte; [0270]).  
Lee does not teach or suggest an insoluble solid iodate or a periodate cathode, and an anode (claim 1); the separator is an ion-exchange membrane sized to separate the dual quasi-solid electrolytes (claim 5); the cathode is a Fe periodate cathode or Ag periodate cathode (claim 11); the cathode is an iodate cathode that includes an element selected from a group consisting of Mn, Pb, Fe, Zn, Cr, Cu, Ag, Ba, and any combination thereof (claim 15).  
Palazzo teaches that it is well known in the art to employ insoluble solid iodate or a periodate cathode (iron iodate; [0026] & [0027]; claim 1); the separator is an ion-exchange membrane sized to separate the dual quasi-solid electrolytes (ion conducting membrane; [0032]; claim 5) the cathode is a Fe periodate cathode or Ag periodate cathode (FeI2; [0027]; claim 11); the cathode is an iodate cathode that includes an element selected from a group consisting of Mn, Pb, Fe, Zn, Cr, Cu, Ag, Ba, and any combination thereof (iron iodate; [0026] & [0027]; claim 15).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ insoluble solid iodate or a periodate cathode of Palazzo, as the cathode of Lee, in order to increase capacity of the electrodes. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Pub. 2018/0166743 in view of Shao-Horn et al. U.S. Pub. 2021/0273215 and further in view of Zhamu et al. U.S. Pub. 2018/0183052. 
	Lee in view of Shao-Horn teach a flexible battery as described in the rejection recited hereinabove. 
	However, Lee does not expressly disclose that the positive current collector is a carbon fabric and the negative current collector is a metal mesh (claim 17).    
	Zhamu teaches that it is well known in the art to employ the positive current collector is a carbon fabric and the negative current collector is a metal mesh [0162].  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carbon cloth and mesh current collectors of Zhamu, as the current collectors of Lee in view of Shao-Horn, in order to increase current conduction in the electrodes. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Pub. 2018/0166743 in view of Palazzo et al. U.S. Pub. 2018/0069241 and further in view of Zhamu et al. U.S. Pub. 2018/01830.052. 
	Lee in view of Palazzo teach a flexible battery as described in the rejection recited hereinabove. 
	However, Lee does not expressly disclose that the positive current collector is a carbon fabric and the negative current collector is a metal mesh (claim 17).  
	Zhamu teaches that it is well known in the art to employ the positive current collector is a carbon fabric and the negative current collector is a metal mesh [0162].  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carbon cloth and mesh current collectors of Zhamu, as the current collectors of Lee in view of Palazzo, in order to increase current conduction in the electrodes. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Pub. 2018/0166743 in view of Zhamu et al. U.S. Pub. 2018/0183052. 
With respect to claim 19, Lee teaches a flexible battery [0074], comprising: a plurality of current collectors including a positive current collector (cathode current collector; [0261]) and a negative current collector (anode current collector; [0120]); wherein the cathode is in communication with the positive current collector (cathode active material is coated on a metallic current collector; [0261]) and the anode is in communication with the negative current collector (anode is deposited on the current collector; [0120]); at least one electrolyte forming a cathode electrolyte  (catholyte 11; Fig. 1; [0061]) and an anode electrolyte (anolyte 18; Fig. 1; [0061]), wherein the cathode is in communication with the cathode electrolyte  (10 and 11 in direct contact; Fig. 1; [0061]) and the anode is in communication with the anode electrolyte (18 and 15 in direct contact; Fig. 1; [0061] & [0068]); a separator for separating the cathode and the anode ( solid electrolyte 13 including a ceramic conductor [0063] between anode 15 and cathode 10; Fig. 1); and at least one of the cathode electrolyte or the anode electrolyte is embedded in a polymer for enhancement of electrode flexibility and avoidance of free-flow of liquid electrolyte (anolyte 18 [0061] includes a polymer 14a; Fig. 1; [0062]).  

    PNG
    media_image1.png
    512
    370
    media_image1.png
    Greyscale

	Further concerning claim 19, each part was formed and assembled as seen in Fig. 1.
	However, Lee does not expressly disclose that the positive current collector is a carbon fabric and the negative current collector is a metal mesh (claim 19).  
	Zhamu teaches that it is well known in the art to employ the positive current collector is a carbon fabric and the negative current collector is a metal mesh [0162].  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carbon cloth and mesh current collectors of Zhamu, as the current collectors of Lee, in order to increase current conduction in the electrodes. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Pub. 2018/0166743 in view of Zhamu et al. U.S. Pub. 2018/0183052, and further in view of Tucholski U.S. Pub. 2014/0147723. 
Lee in view of Zhamu teach a flexible battery as described in the rejection recited hereinabove. 
Lee does not expressly disclose printing electrode inks onto current collectors, drying the electrode inks, and then fortifying by the non-fluid electrolyte layers for flexibility and mechanical strength (claim 20).
Tucholski teaches that it is well known in the art to printing electrode inks onto current collectors, drying the electrode inks, and then fortifying by the non-fluid electrolyte layers for flexibility and mechanical strength ([0025]; claim 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ printing electrode inks onto current collectors taught by Tucholski, to form the electrodes of Lee in view of Zhamu, in order to form uniform coating on the current collectors.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722